                                          Case 5:19-cv-03750-BLF Document 56 Filed 08/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     JASON SMITH,                                   Case No. 19-03750 BLF (PR)
                                  12                   Plaintiff,                       ORDER GRANTING MOTION
Northern District of California




                                                                                        FOR EXTENSION OF TIME
 United States District Court




                                  13            v.                                      TO FILE OPPOSITION
                                  14
                                         J. MENDOZA, et al.,
                                  15
                                                      Defendants.                       (Docket No. 54)
                                  16

                                  17

                                  18          Plaintiff, a state prisoner at the Correctional Training Facility (“CTF”) in Soledad,
                                  19   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against CTF
                                  20   personnel. On July 19, 2020, Defendants filed a motion for summary judgment. Dkt. No.
                                  21   52. On August 6, 2021, Plaintiff filed a motion for an extension of time, seeking
                                  22   45-days to file an opposition based on restrictions on programs at the prison due to the
                                  23   COVID-19 pandemic and awaiting discovery from Defendants. Dkt. No. 55.
                                  24          Good cause appearing, Plaintiff’s motion is GRANTED. Plaintiff is granted an
                                  25   extension of forty-two (42) days such that his opposition is due no later than
                                  26   September 27, 2021.
                                  27          Defendants’ reply shall be filed no later than fourteen (14) days after Plaintiff’s
                                  28
                                            Case 5:19-cv-03750-BLF Document 56 Filed 08/13/21 Page 2 of 2




                                   1   opposition is filed.
                                   2            This order terminates Dkt. No. 54.
                                   3            IT IS SO ORDERED
                                   4   Dated: ___August 13, 2021____                   ________________________
                                                                                       BETH LABSON FREEMAN
                                   5
                                                                                       United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Extension of Time to File Opposition
                                  27   PRO-SE\BLF\CR.19\03750Smith_eot_opp to MSJ2


                                  28
